Exhibit 10.1

 

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Second Amended and Restated Employment Agreement (the “Employment
Agreement”), executed as of this 1st day of June, 2017 (the “Effective Date”),
by and between FRANK S. SORRENTINO, III an individual residing at 12 Ninevah
Place, Sag Harbor, NY 11963 (the “Employee”), CONNECTONE BANK, a New Jersey
state chartered commercial bank with its principal place of business located at
301 Sylvan Avenue, Englewood Cliffs, NJ 07632 (the “Bank”), and CONNECTONE
BANCORP, INC., a New Jersey corporation with its principal place of business
located at 301 Sylvan Avenue, Englewood Cliffs, NJ 07632 (the “Company”; the
Bank and the Company sometimes collectively are referred to herein as
“Employer”).

 

 

WHEREAS, the Board of Directors of the Bank and the Board of Directors of the
Company have each determined that it is in the best interests of each of the
Bank and the Company to enter into this Agreement with the Employee, and each
respective Board has authorized the Bank and the Company to enter into this
Agreement;

 

WHEREAS, the Employee agrees to be employed pursuant to the terms and conditions
of this Agreement;

 

NOW, THEREFORE, in consideration of the premises and covenants contained herein,
and with the intent to be legally bound hereby, the parties hereto hereby agree
as follows:

 

1.                  Employment. The Company and the Bank hereby jointly agree to
employ the Employee, and the Employee hereby accepts such employment, upon the
terms and conditions set forth herein.

 

2.                  Position and Duties. The Employee shall be employed, as
Chairman, Chief Executive Officer and President of the Company and the Bank, to
perform such services in that capacity as are usual and customary for comparable
institutions, all other employees of the Company and the Bank shall report
directly or indirectly to the Employee and the Employee shall report only and
directly to the Board of Directors of the Company and the Bank. In addition, the
Employee shall annually be nominated for election to the Boards of the Company
and the Bank, and the Company, as the sole shareholder of the Bank, shall vote
to elect the Employee to the Board of the Bank. As President and Chief Executive
Officer, the Employee shall have general executive powers to run the operations
of the Employer and carry out the dictates of the board of directors. The
Employee shall have general supervision of the business of the Employer, and
shall prescribe the duties of the other officers and employees of the Employer.
The Chief Executive Officer shall have the authority to retain or terminate
officers and employees of the corporation, subject to Board ratification with
regard to the Chief Financial Officer, Chief Lending Officer and Chief Credit
Officer.

 

The Employee agrees that he will devote his full business time and efforts to
his duties hereunder.

 

 

 



3.                  Compensation. The Employer shall pay to the Employee
compensation for his services as follows:

 

(a)                Base Salary. The Employee shall be entitled to receive during
his service hereunder a minimum annual base salary (the “Base Salary”) of Seven
Hundred Thirty Five Thousand ($735,000), which shall be payable in installments
in accordance with the Employer’s usual payroll method. Annually commencing in
2018, the Board of Directors shall review the Employee’s performance, the status
of the Employer and such other factors as the Board of Directors or a committee
thereof shall deem appropriate and shall increase, the Base Salary accordingly;
provided, however, that the Base Salary shall not be reduced unless such
reduction is part of an overall reduction in salary applicable to all senior
executive officers of the Employer.

 

(b)               Incentive Plans. The Employee shall be entitled to participate
in the Employer’s incentive plan for executive officers of the Employer.

 

4.                  Other Benefits.

 

(a)                Automobile. The Employee shall be entitled to a cash
allowance in the amount of one thousand two hundred and fifty ($1,250) dollars
per month to be used for the purpose of maintaining an automobile for use in the
business of the Employer.

 

(b)               Insurance Coverage and Employee Benefit Plans. The Employee
shall be entitled to receive hospital, health, medical, and life insurance of a
type currently provided to and enjoyed by other senior officers of the Employer,
and shall be entitled to participate in any other employee benefit, incentive or
retirement plans offered by the Employer to its employees generally or to its
senior management.

 

(c)                Expenses. The Employee shall be entitled to reimbursement for
all proper business expenses incurred by him with respect to the business of the
Employer upon the provision of documentation evidencing such expenses in
accordance with the Employer’s expense reimbursement policies and in the same
manner and to the same extent as such expenses are reimbursed to other officers
of the Employer.

 

(d)               Vacation. The Employee shall be entitled to vacations and
other leave in accordance with the Employer’s policy for senior executives.

 

5.                  Term. The term of this Agreement shall commence on the
Effective Date and continue until the third anniversary of the Effective Date
(the “Term”); provided, however, that unless either party gives written notice
at least ninety (90) days prior to the anniversary of the Effective Date, this
Agreement shall renew for one (1) additional year on each such anniversary of
the Effective Date, and such extended period shall be deemed to be included
within the Term.

 

6.                  Termination. The Employee may be terminated at any time,
without prejudice to the Employee’s right to compensation or benefits as
provided herein. The Employee’s rights upon a termination shall be as follows:

 

(a)                Cause. For purposes of this Agreement, “Cause” with respect
to the termination by the Employer (as defined below) of the Employee’s
employment shall mean (i) willful and continued failure, for a period of at
least thirty (30) calendar days, by the Employee to perform his duties for the
Employer under this Agreement after at least one (1) warning in writing from the
Compensation Committee of the Board of Directors of the Employer, or such person
or body to which such body may delegate such authority, identifying specifically
any such failure, (ii) the willful engaging by the Employee in misconduct which
causes material injury to the Employer as specified in written notice to the
Employee from the Compensation Committee of the Board of Directors of the
Employer, or such person or body to which such body may delegate such authority;
or (iii) conviction of or a plea of nolo contendere to a crime (other than a
traffic violation) which is either a felony or an indictable offense or the
Employee’s habitual drunkenness, drug abuse, or excessive absenteeism other than
due to Disability (as defined herein), after a warning (with respect to
drunkenness or absenteeism only) in writing from the Compensation Committee of
the Board of Directors of the Employer, or such person or body to which such
body may delegate such authority to refrain from such behavior.

 

-2-

 



(b)               Good Reason. For purposes of this Agreement, “Good Reason”
with respect to the resignation by the Employee shall mean (i) a material
diminution in title, reporting duties or responsibilities of the Employee,
(ii) a relocation of the Employee’s principal place of employment by more than
fifty (50) miles from its location on the date of this Agreement, (iii) a
material breach by the Employer of Section 3 or 4 of this Agreement or (iv) any
other action or inaction that constitutes a material breach by the Employer of
this Agreement; provided, however, that a resignation shall not be for “Good
Reason” unless the Employee provides the Employer with notice of existence of
any condition that may constitute Good Reason within ninety (90) calendar days
of his initial knowledge of the existence thereof, the Employer has not cured
the condition within thirty (30) calendar days of such notice and the Employee
resigns within ninety (90) calendar days after the lapse of the cure period.

 

(c)                Termination with Cause. The Employer shall have the right to
terminate the Employee for “cause”. In the event of such termination, the
Employee shall only be entitled to salary and benefits accrued through the date
of termination.

 

(d)               Termination without Cause or for Good Reason. Upon a
termination of the Employee’s employment hereunder without “cause”, or the
Employee’s resignation for “good reason”, in recognition of such termination and
the Employee’s agreement to be bound by the covenants contained in Sections 8, 9
and 10 hereof, the Employee shall be entitled to receive a lump sum severance
payment equal to two and one-half (2.5) times the sum of (i) his then current
annual Base Salary, and (ii) his then current target cash bonus. In addition,
the Employee shall be entitled to receive a lump sum payment equal to his bonus
for the year in which his termination of employment occurs, prorated for the
number of days the Employee worked for the Company during the year of
termination. Such bonus will be based on actual performance and will be paid at
the time annual bonuses for such year are ordinarily paid. This lump sum
severance payment shall be made to the Employee in accordance with the terms of
Section 11(g) hereof, and subject to Section 11(f) hereof. In addition, the
Employer shall continue to provide the Employee with hospital, health, medical
and life insurance, and any other like benefits in effect at the time of such
termination, on the terms and conditions under which they were offered to the
Employee prior to such termination for a period of eighteen months. In the event
the Employer, under its insurance and benefit plans then in effect, is unable to
provide the Employee with the benefits provided for above under the terms
provided for herein, then in lieu of providing such benefits, the Employer will
pay an amount equal, on an after tax basis, to the Employee’s premium to
continue such coverage pursuant to the terms of the Comprehensive Omnibus Budget
Reconciliation Act. The Employee shall have no duty to mitigate damages in
connection with his termination by the Employer without “cause” or the
Employee’s resignation for “good reason”. However, if the Employee obtains new
employment and such new employment provides for hospital, health, medical and
life insurance, and other benefits, in a manner substantially similar to the
benefits payable by the Employer hereunder, the Employer may permanently
terminate the duplicative benefits it is obligated to provide hereunder.
Following the cessation of the continuation of the Employee’s hospital, health
and medical insurance, the Employee shall be permitted to elect to extend such
insurance coverage under the policies maintained by the Employer in accordance
with the applicable provisions of the Section 4980B of the Internal Revenue Code
of 1986, as amended (“Code”), and/or applicable state law, to the extent
eligible to do so under the Code and such state law.

 

-3-

 



(e)                Death or Disability. This Agreement shall automatically
terminate upon the death or Disability of the Employee. Upon such termination,
the Employee shall not be entitled to any additional compensation hereunder;
provided, however, that the foregoing shall not prejudice the Employee’s right
to be paid for all compensation earned through the date of such termination and
the benefits of any insurance programs maintained for the benefit of Employee or
his beneficiaries in the event of his death or Disability. For purposes hereof,
Disability shall be defined to mean a disability under any long term disability
plan of the Employer then in effect.

 

(f)                Board Action to Terminate. Any determination by the Employer
to terminate the Employee’s employment hereunder, whether with or without
“cause”, shall only be effective if approved in a resolution adopted by at least
seventy-five percent (75%) of the total members of the Board of Directors of
each of the Company and the Bank.

 

7.                  Change in Control.

 

(a)                Upon the termination of the Employee’s employment upon the
occurrence of a Change in Control (as herein defined), and in recognition of
such termination and the Employee’s agreement to be bound by the covenants
contained in Sections 8, 9 and 10 hereof, the Employee shall be entitled to
receive the payments provided for under paragraph (c) hereof. In addition, if
within two (2) years of the occurrence of a Change in Control, the Employer or
its successor shall terminate the Employee’s employment hereunder without
“cause”, or the Employee resigns for “good reason”, in recognition of such
termination and the Employee’s agreement to be bound by the covenants contained
in Sections 8, 9 and 10 hereof, the Employee shall have the right to resign his
employment with the Employer or its successor and thereafter the Employee shall
become entitled to receive the payments provided for under paragraph (c) below.

 

(b)               A “Change in Control” shall mean:

 

(i)a reorganization, merger, consolidation or sale of all or substantially all
of the assets of the Company, or a similar transaction, in any case in which the
holders of the voting stock of the Company prior to such transaction do not hold
(in substantially the same proportion) a majority of the voting power of the
resulting entity (or an entity that wholly owns the resulting entity);

 

-4-

 



(ii)individuals who constitute the Incumbent Board (as herein defined) of the
Company cease for any reason to constitute a majority thereof; or

 

(iii)any person becomes the beneficial owner of securities representing 25% or
more of the combined voting stock of the Company other than (1) the Employee or
any group that includes the Employee or (2) an entity referred to in the
parenthetical to clause (b)(i) of this definition.

 

For these purposes, “Incumbent Board” means the Board of Directors of the
Company on the date hereof and any person who becomes a director subsequent to
the date hereof whose election was approved by a voting of at least
three-quarters of the directors comprising the Incumbent Board or whose
nomination for election by members or stockholders was approved by the same
nominating committee serving under an Incumbent Board. However, the Incumbent
Board will not include anyone who becomes a member of the Board of Directors as
a result of either (i) an actual or threatened election contest or proxy or
consent solicitation on behalf of anyone other than the Board of the Directors,
including as a result of any appointment, nomination or other agreement intended
to avoid or settle a contest or solicitation, or (ii) agreement with any third
party.

 

(c)                In the event the conditions of Section (a) above are
satisfied, the Employee shall be entitled to receive a lump sum payment equal to
three (3) times the sum of (i) the Employee’s current annual Base Salary plus
(ii) the Employee’s current target cash bonus. In addition, the Employee shall
be entitled to receive a lump sum payment equal to his bonus for the year in
which his termination of employment occurs, prorated for the number of days the
Employee worked for the Company during the year of termination. Such bonus will
be based on actual performance and will be paid at the time annual bonuses for
such year are ordinarily paid. The payments provided for hereunder shall be made
in accordance with the terms of Section 11(g) hereof, and subject to
Section 11(f) hereof. In addition to the foregoing, the Employee shall be
entitled to receive from the Employer, or its successor, hospital, health,
medical and life insurance on the terms and at the cost to the Employee as the
Employee was receiving such benefits upon the date of his termination. The
Employer’s obligation to continue such insurance benefits will be for a period
of eighteen (18) months from the effective date of the Change in Control. If any
payments provided for hereunder, when combined with any other payments due to
the Employee contingent upon a Change in Control, constitute an “excess
parachute payment” under Section 280G of the Code, the total payments will be
reduced such that no portion of such payments are subject to the excise tax
under Section 4999 of the Code to the extent that, after all applicable taxes,
the Employee retains more of the total payments after this reduction than if the
full amount were payable. Payments will be reduced in such manner as has the
least economic effect on the Employee. In applying these principles, any
reduction or elimination of the Payments shall be made in a manner consistent
with the requirements of Section 409A of the Code and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis but not below zero. Unless the
Employer and the Employee otherwise agree in writing, any determination required
under this Section 7(c) shall be made in writing by a nationally-recognized
accounting firm selected by the Employee (the “Accountants”), whose
determination will be conclusive and binding upon the Employee and the Employer
for all purposes. For purposes of making the calculations required by this
Section 7(c), the Accountants (i) may make reasonable assumptions and
approximations concerning applicable taxes, (ii) may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code, and (iii) shall take into account a “reasonable compensation” (within
the meaning of Q&A-9 and Q&A-40 to Q&A 44 of the final regulations under Section
280G of the Code) analysis of the value of services provided or to be provided
by the Employee, including any agreement by the Employee (if applicable) to
refrain from performing services pursuant to a covenant not to compete or
similar covenant applicable to the Employee that may then be in effect
(including, without limitation, those contemplated by Sections 8 and 9 of this
Agreement). The Employer and the Employee agree to furnish to the Accountants
such information and documents as the Accountants may reasonably request in
order to make a determination under this provision. The Employer shall bear all
costs the Accountants may reasonably incur in connection with any calculations
contemplated by this provision.

 

-5-

 



8.                  Covenant Not to Compete. As consideration for the benefits
conferred upon the Employee hereunder, including, but not limited to the
Employee’s right to severance under Section 6(d) and to a change in control
payment under Section 7(c), the Employee agrees that during the term of his
employment hereunder and for a period of one (1) year after the termination of
his employment (the “Covenant Term”), provided that he is entitled to severance
hereunder upon such termination, he will not in any way, directly or indirectly,
manage, operate, control, accept employment or a consulting position with or
otherwise advise or assist or be connected with or own or have any other
interest in or right with respect to (other than through ownership of not more
than five percent (5%) of the outstanding shares of a corporation whose stock is
listed on a national securities exchange or on NASDAQ) any enterprise which
competes with the Employer in the business of banking in the counties in which
the Employer conducts its business on the date of the Employee’s termination.

 

9.                  Non Solicitation

 

During the period the Employee is performing services for the Employer and for a
period of one (1) year following the termination of the Employee’s services for
the Employer for any reason, the Employee agrees that the Employee will not,
directly or indirectly, for the Employee’s benefit or for the benefit of any
other person, firm or entity, do any of the following:

 

(i)solicit or attempt to solicit from any customer that the Employee serviced or
learned of while in the employ of the Employer (“Customer”), or any potential
customer of the Employer which has been the subject of a known written or oral
bid, offer or proposal by the Employer, or of substantial preparation with a
view to making such a bid, proposal or offer, within twelve (12) months prior to
such Employee’s termination (“Potential Customer”), business of a similar nature
or related to the business of the Employer;

 

-6-

 



(ii)accept any business from, or perform any work or services for, any Customer
or Potential Customer, which business, work or services is similar to the
business of the Employer;

 

(iii)cause or induce or attempt to cause or induce any Customer, Potential
Customer, licensor, supplier or vendor of the Employer to reduce or sever its
affiliation with the Employer;

 

(iv)solicit the employment or services of, or hire or engage, or assist anyone
else to hire or engage, any person who was known to be employed or engaged by or
was a known employee of or consultant to the Employer upon the termination of
the Employee’s services to the Employer, or within twelve (12) months prior
thereto; or

 

(v)otherwise interfere with the business or accounts of the Employer.

 

For purposes hereof, “solicitation” shall include directly or indirectly
initiating any contact or communication of any kind whatsoever for purposes of
inviting, encouraging or requesting such Customer, Potential Customer, licensor,
supplier, vendor, employee or consultant to materially alter its business
relationship, or engage in business, with the Employee or any person, firm or
entity other than the Employer.

 

10.              Confidential Information

 

(a)                As used herein, “Confidential Information” means any
confidential or proprietary information relating to the Employer and its
affiliates including, without limitation, the identity of the Employer’s
customers, the identity of representatives of customers with whom the Employer
has dealt, the kinds of services provided by the Employer to customers, the
manner in which such services are performed or offered to be performed, the
service needs of actual or prospective customers, customer preferences and
policies, pricing information, business and marketing plans, financial
information, budgets, compensation or personnel records, information concerning
the creation, acquisition or disposition of products and services, vendors,
software, data processing programs, databases, customer maintenance listings,
computer software applications, research and development data, know-how and
other trade secrets.

 

Notwithstanding the above, Confidential Information does not include information
which: (i) is or becomes public knowledge without breach of this Agreement; or
(ii) is received by the Employee from a third party without any violation of any
obligation of confidentiality and without confidentiality restrictions;
provided, however, that nothing in this Agreement shall prevent the Employee
from participating in or disclosing documents or information in connection with
any judicial or administrative investigation, inquiry or proceeding to the
extent that such participation or disclosure is required under applicable law;
provided further, however, that the Employee will provide the Employer with
prompt notice of such request so that the Employer may seek (with the
cooperation of the Employee, if so requested by the Employer), a protective
order or other appropriate remedy and/or waiver in writing of compliance with
the provisions of this Agreement. If a particular portion or aspect of
Confidential Information becomes subject to any of the foregoing exceptions, all
other portions or aspects of such information shall remain subject to all of the
provisions of this Agreement.

 

-7-

 



(b)               At all times, both during the period of the Employee’s
services for the Employer and after termination of the Employee’s services, the
Employee will keep in strictest confidence and trust all Confidential
Information and the Employee will not directly or indirectly use or disclose to
any third-party any Confidential Information, except as may be necessary in the
ordinary course of performing the Employees duties for the Employer, or disclose
any Confidential Information, or permit or encourage any other person or entity
to do so, without the prior written consent of the Employer except as may be
necessary in the ordinary course of performing the Employee’s duties for the
Employer. Notwithstanding anything to the contrary in this Agreement or
otherwise, nothing shall limit the Employee’s rights under applicable law to
provide truthful information to any governmental entity or to file a change with
or participate in an investigation conducted by any governmental entity.

 

(c)                The Employee is hereby notified that the immunity provisions
in Section 1833 of title 18 of the United States Code provide that an individual
cannot be held criminally or civilly liable under any federal or state trade
secret law for any disclosure of a trade secret that is made (1) in confidence
to federal, state or local government officials, either directly or indirectly,
or to an attorney, and is solely for the purpose of reporting or investigating a
suspected violation of the law, (2) under seal in a complaint or other document
filed in a lawsuit or other proceeding, or (3) to your attorney in connection
with a lawsuit for retaliation for reporting a suspected violation of law (and
the trade secret may be used in the court proceedings for such lawsuit) as long
as any document containing the trade secret is filed under seal and the trade
secret is not disclosed except pursuant to court order.

 

(d)               The Employee agrees to return promptly all Confidential
Information in tangible form, including, without limitation, all photocopies,
extracts and summaries thereof, and any such information stored electronically
on tapes, computer disks, mobile or remote computers (including personal digital
assistants) or in any other manner to the Employer at any time that the Employer
makes such a request and automatically, without request, within five (5) days
after the termination of the Employee’s performance of services for the Employer
for any reason.

 

11.              Miscellaneous.

 

(a)                Governing Law. In the absence of controlling Federal law,
this Agreement shall be governed by and interpreted under the substantive law of
the State of New Jersey.

 

(b)               Severability. If any provision of this Agreement shall be held
to be invalid, void or unenforceable, the remaining provisions hereof shall in
no way be affected or impaired, and such remaining provisions shall remain in
full force and effect. If a court finds that any provision of this Agreement is
invalid or unenforceable, but that by limiting such provision it would become
valid or enforceable, then such provision shall be deemed to be written,
construed and enforced as so limited.

 

-8-

 



(c)                Entire Agreement; Amendment. This Agreement sets for the
entire understanding of the parties with regard to the subject matter contained
herein and supersedes any and all prior agreements, arrangements or
understandings relating to the subject matter hereof and may only be amended by
written agreement signed by both parties hereto or their duly authorized
representatives.

 

(d)               Successors and Assigns. This Agreement shall be binding upon
and become the legal obligation of the successors and assigns of the Employer
and shall inure to the benefit of the Employee’s estate, heirs and
representatives in the event of his death or Disability.

 

(e)                Clawback and Recoupment. Any amounts paid the Employee
hereunder shall be subject to any generally applicable clawback or recoupment
policy adopted by the Employer, or the requirements of any law or regulation
applicable to the Employer and governing the clawback or recoupment of executive
compensation.

 

(f)                Section 409A Compliance. If the Employee is a “specified
employee” for purposes of Section 409A of the Code, to the extent required to
comply with Section 409A of the Code, any payments required to be made pursuant
to this Agreement which are deferred compensation and subject to Section 409A of
the Code (and do not qualify for an exemption thereunder) shall not commence
until one day after the day which is six (6) months from the date of
termination. Should this Section 11(f) result in a delay of payments to the
Employee, on the first day any such payments may be made without incurring a
penalty pursuant to Section 409A (the “409A Payment Date”), the Employer shall
begin to make such payments as described in this Section 11(f), provided that
any amounts that would have been payable earlier but for application of this
Section 11(f) shall be paid in lump-sum on the 409A Payment Date.

 

(g)               Release. All payments and benefits under Sections 6(c) or 7(c)
hereof shall be contingent upon the Employee executing a general release of
claims in favor of the Employer, its subsidiaries and affiliates, and their
respective officers, directors, shareholders, partners, members, managers,
agents or employees, in the form attached hereto as Exhibit A, and which must be
executed by the Employee no later than the twenty second (22nd) day after the
termination of the Employee’s employment. Payments under this Agreement that are
contingent upon such release shall, subject to Section 11(f), commence within
eight (8) days after such release becomes effective; provided, however, that if
the Employee’s termination of employment occurs on or after November 15 of a
calendar year, then severance payments shall, subject to the effectiveness of
such release and Section 11(f), commence on the first business day of the
following calendar year.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  CONNECTONE BANK       By: /s/ Dr. Stephen Boswell     Dr. Stephen Boswell    
Chairman, Compensation Committee

 

-9-

 



  CONNECTONE BANCORP, INC.       By: /s/ Dr. Stephen Boswell     Dr. Stephen
Boswell     Chairman, Compensation Committee

 

  EMPLOYEE:         /s/ Frank S. Sorrentino, III     Frank S. Sorrentino III

 

 



-10-

 

EXHIBIT A

 

RELEASE AGREEMENT

 

This Release Agreement (this “Agreement”) is dated ·, 20__, by and among Frank
S. Sorrentino III (“Executive”), CONNECTONE BANCORP, INC. and CONNECTONE BANK
(collectively “CNOB”).

 

WHEREAS, pursuant to the terms of that certain Employment Agreement dated June
1, 2017 between Executive and CNOB (the “Employment Agreement”), Executive has
become entitled to receive a payment pursuant to either Section 6(d) or 7(c) of
the Employment Agreement;

 

WHEREAS, pursuant to Section 11(g) of the Employment Agreement, it is a
condition precedent to CNOB’s obligation to make such payments that Executive
enter into this Agreement;

 

NOW, THEREFORE, IN CONSIDERATION of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, it is agreed as follows:

 

1.                  Release and Waiver.

 

(a)                The Executive, for himself, his heirs, successors and
assigns, does hereby generally and completely waive, release and forever
discharge, CNOB, and all their representatives, officers, directors employees
and affiliates, and each and every successor, assign and agent (the “Released
CNOB”), from and against any and all claims. As used herein, “claims” means any
and all matters relating to the Employment Agreement, including, but not limited
to, any and all claims related to Executive’s service as an employee, officer or
director of CNOB or any subsidiary or affiliate through the effective date of
this Agreement or arising from or related to Executive’s service with CNOB, and
any and all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs, expenses, damages, actions and causes of actions, whether in
law or in equity, whether known or unknown, suspected or unsuspected, arising
from Executive’s employment or service with CNOB or any subsidiary or affiliate
thereof, and, except as set forth below, also includes but is not limited to:
(i) claims under federal, state or local law (statutory or decisional) for
breach of contract, tort, wrongful or abusive or unfair discharge or dismissal,
impairment of economic opportunity or defamation, breach of fiduciary duty,
intentional infliction of emotional distress, or discrimination based upon race,
color, ethnicity, sex, age, national origin, religion, disability, sexual
orientation or any other unlawful criterion or circumstance; (ii) claims for
compensation, bonuses or benefits; (iii) claims under any employment letter,
service agreement, severance program, compensation, bonus, incentive, deferred
retirement, health, welfare or benefit plan or arrangement maintained by CNOB
and its affiliates; (iv) claims for sexual harassment; (v) claims related to
whistle blowing; (vi) claims for punitive, incidental, indirect, consequential,
special or exemplary damages; (vii) claims for violations of any of the
following laws (as amended) from the beginning of time to the effective date of
this Agreement: the Equal Pay Act, the Civil Rights Act of 1866, 42 U.S.C.
§ 1981, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991
as amended, the Equal Pay Act, the Genetic Information and Discrimination Act,
the Americans with Disabilities Act of 1991, the Worker Adjustment Retraining
and Notification Act, 29 U.S.C. § 2101, et seq., the Family and Medical Leave
Act of 1993, the Rehabilitation Act, Executive Order 11246, all claims and
damages relating to race, sex, national origin, disabilities, religion, sexual
orientation and age, all employment discrimination claims arising under similar
state, country or city statutes, any claims for unpaid compensation, wages and
bonuses under the federal Fair Labor Standards Act, 29 U.S.C. § 201, et seq.,
any and all claims for violation of Code Section 409A, or any state, county or
city law or ordinance regarding wages or compensation, and (viii) claims for
violations of any other applicable labor or employment statute or law, from the
beginning of time to the effective date of this Agreement. For avoidance of
doubt, this Section includes a release of claims under the New Jersey Law
Against Discrimination, the New Jersey State WARN Act, the New Jersey
Conscientious Employee Protection Act, the New Jersey Smoke-Free Air Act, the
New Jersey Equal Pay Act, the New Jersey Occupational Safety and Health Law, the
New Jersey Temporary Disability Benefits Act and the New Jersey Family Leave
Act. In addition, Executive waives any and all rights under the laws of any
jurisdiction in the United States that limit a general release to those claims
that are known or suspected to exist in Executive’s favor as of the effective
date of this Agreement. The foregoing list is meant to be illustrative rather
than exclusive.

 

A-1

 



(b)               Notwithstanding the foregoing, Executive does not waive any
rights related to: (i) CNOB’s obligations to make payments or provide other
benefits under either Section 6(c) or 7(c) of the Employment Agreement,
(ii) claims for payment under any equity compensation plan of CNOB in effect as
of the date hereof and under which Executive received an award, (iii) claims for
benefits under CNOB’s tax-qualified retirement plans or other benefit or
compensation plans in which Executive has a vested benefit, or (iv) claims for
benefits required by applicable law or health insurance coverage under
applicable state and federal group health care continuation coverage laws (e.g.,
COBRA). In addition, excluded from this release and waiver are any claims which
cannot be waived by law, including, but not limited to, the right to file a
charge or complaint with the Equal Employment Opportunity Commission, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the U.S. Securities and Exchange Commission, the Financial
Industry Regulatory Authority, or any other self-regulatory organization or any
other federal, state or local governmental agency or commission (each a
“Governmental Agency”), or to testify, assist or participate in any
investigation, hearing or proceeding conducted by a Governmental Agency. In the
event Executive files a charge or complaint with a Government Agency, or a
Government Agency asserts a claim on Executive’s behalf, Executive agrees that
his release of claims in this Agreement shall nevertheless bar Executive’s right
(if any) to any monetary or other recovery (including reinstatement), except
that Executive does not waive: (i) Executive’s right to receive an award from
the Securities and Exchange Commission pursuant to Section 21F of the Securities
Exchange Act of 1934, and (ii) any other right where waiver is expressly
prohibited by law.

 

(c)                Executive agrees not to institute, nor has Executive
instituted, a lawsuit against any Released Company Party based on any waived
claims or rights as set forth above.

 

(d)               EXCEPT AS OTHERWISE PROVIDED HEREIN, EXECUTIVE ACKNOWLEDGES
AND AGREES THAT THIS RELEASE IS A FULL AND FINAL BAR TO ANY AND ALL CLAIM(S) OF
ANY TYPE THAT EXECUTIVE MAY NOW HAVE AGAINST ANY RELEASED COMPANY PARTY.

 

A-2

 



2.                  Injunctive Relief. The parties hereto recognize that
irreparable injury will result to CNOB, their businesses and properties in the
event of Executive’s breach of any covenants or agreements contained herein.
CNOB will be entitled, in addition to any other remedies and damages available
to it, to an injunction prohibiting Executive from committing any violation or
threatened violation of this Agreement.

 

3.                  General Provisions.

 

(a)                Heirs, Successors and Assigns. The terms of this Agreement
will be binding upon the parties hereto and their respective heirs, personal
representatives, successors and assigns.

 

(b)               Final Agreement. This Agreement represents the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior understandings, written or oral. The terms of this
Agreement may be changed, modified or discharged only by an instrument in
writing signed by the parties hereto.

 

(c)                Governing Law. This Agreement will be construed, enforced and
interpreted in accordance with and governed by the laws of the State of New
Jersey, without reference to its principles of conflicts of law.

 

(d)               Counterparts. This Agreement may be executed in one or more
counterparts, each of which counterpart, when so executed and delivered, will be
deemed an original and all of which counterparts, taken together, will
constitute but one and the same agreement.

 

(e)                Severability. Any term or provision of this Agreement which
is held to be invalid or unenforceable will be ineffective to the extent of such
invalidity or unenforceability without rendering invalid or unenforceable the
remaining terms and provisions of this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement on the dates
set forth below and Executive hereby declares that the terms of this Agreement
have been completely read, are fully understood, and are voluntarily accepted
after complete consideration of all facts and legal claims.

 

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF CERTAIN KNOWN AND
UNKNOWN CLAIMS. CNOB HEREBY ADVISES EXECUTIVE TO CONSULT WITH AN ATTORNEY BEFORE
EXECUTING THIS AGREEMENT.

 

            Date   EXECUTIVE

 

 

 

A-3



--------------------------------------------------------------------------------

